DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV: Figs. 5-7 in the reply filed on 11/10/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valves” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to the structure of the “valves” being claimed.  The claim is being examined as best understood as indicated in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,415,461 (hereinafter Singer) in view of US 2014/0008467 (hereinafter Allard) and US 2010/0199420 (hereinafter Lee).
	Regarding claim 14, Singer discloses a system for diverting water from a shower and distributing onto a user positioned below the shower.  The Singer system is fully capable of diverting water from a shower diverter valve.  The Singer system comprises a tubular body member (30) connected to the shower, the tubular body member secured to the shower wall, the tubular body member having an outlet wherein water from the shower diverter valve entering the tubular body member passes through the tubular body member and emits from the outlet; a flexible hose (22) having a first end connected to the outlet of the tubular body member, the flexible hose extending downwardly proximate the person and having a second end opposite the first, the second end of the flexible memory hose connecting to a water delivering head (spray heads 32 downstream of hose 22) to deliver water onto the user.
Although Singer remains silent as to the flexible hose 22 is a flexible memory hose as claimed, attention is directed to the Lee reference which teaches an analogous system utilizing flexible memory hose (shelf-supporting hose 42 which is flexible and dimensionally stable articulated hose) to deliver water to spray nozzles 43.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the hose 22 of Singer with a flexible memory hose as taught by Lee as mere substitution of equivalent alternative for the same use.
Although the water delivering system of Singer is not a hoop as claimed, attention is directed to the Allard reference which teaches an analogous system utilizing a hoop (10) having a hollow interior for receiving water from a hose, the hoop further having a plurality of holes on a bottom side of the hoop about a perimeter of the hoop (see Fig. 1A); wherein the hoop is positioned above or around a person for showering, with water from the shower diverter valve traveling through the tubular body member and through the flexible memory hose and into the hoop, the water emitting from the plurality of holes on the bottom side of the hoop to create an evenly dispersed shower around the person.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to replace the water delivering heads of Singer with the hoop of Allard as mere substitution of one functional equivalent spray head for another for directing water onto a user.
Regarding claim 15, the system as discussed above would include the flexible memory hose is configured to bend upwardly to an upward position such that the hoop is raised from a horizontal position to an upward position, the flexible memory hose being further configured to retain the hoop in the upward position when raised thereto as discloses by Lee.
Regarding claim 16, he system as discussed above would include n the flexible memory hose is configured to bend downwardly to a downward position such that the hoop is lowered from an upward position to a horizontal position, the flexible memory hose being further configured to retain the hoop in the downward position when lowered thereto as discloses by Lee.
Regarding claim 17, the system of Singer teaches the tubular body member has at least one suction cup (50) for attaching the tubular body member to the wall.
Regarding claim 19, as best understood, the hoop of Allard includes a plurality of outlet “valves” (different sizes of holes as disclose in para. [0059] of Allard) disposed within the plurality of holes disposed on the bottom side of the hoop, the plurality of outlet valves configured to control emission of water therefrom.

Regarding claim 20, the hoop of Allard is positioned to surround a portion of the person for taking a shower, the hoop configured to direct a shower of water evenly around a person when positioned inside of the hoop (see Fig. 1B of Allard).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer in view of Allard and Lee, as applied above, and further in view of US 4,580,751 (hereinafter Panzer).
Although Singer does not appear to include a lever for actuating the at least one suction cup to seal the suction cup against the wall, attention is directed to the Panzer reference which teaches a shower system having a lever (10) on a tubular body member (19) for actuating the at least one suction cup to seal the suction cup against the wall.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the tubular body member of Singer, a lever for actuating the at least one suction cup in order to allow easy removability from the shower wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gellmann discloses a similar system to the instant invention with valves for regulating different outlets, which is a feature of the instant invention not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754